DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application.
Claims 1, 3, 5, 7, 9-12 are amended.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A regulator circuit, comprising: a mirror current source comprising two current output nodes; a depletion Metal-Oxide-Semiconductor (MOS) transistor comprising a drain connected to a first current output node of the mirror current source, a gate connected to the ground, and a source; an enhancement MOS transistor comprising a drain connected to a second current output node of the mirror current source, and a source connected to the ground; a first capacitance device; a first resistance device comprising a first node electrically connected through the first capacitance device and no transistor to the drain of the depletion MOS transistor, and a second node connected to a gate of the enhancement MOS transistor, wherein the gate of the enhancement MOS transistor is electrically connected through no transistor to the first resistance device and is electrically connected through the first resistance device and through no transistor to the drain of the depletion MOS transistor; and a second resistance device comprising a first node connected to the first resistance device, and a second 
Regarding claim 5, the prior art of record in combination does not disclose the limitation: A manufacturing method of a regulator circuit, comprising: connecting a first current output node of a mirror current source to a drain of a depletion Metal-Oxide-Semiconductor (MOS) transistor; connecting a second current output node of the mirror current source to a drain of an enhancement MOS transistor; connecting a gate and a source of the depletion MOS transistor to the ground; connecting a source of the enhancement MOS transistor to the ground; providing a first capacitance device; electrically connecting a first node of a first resistance device through the first capacitance device and no transistor to the drain of the depletion MOS transistor; Page 3 of 8Appl. No. 16/044,949connecting a second node of the first resistance device to a gate of the enhancement MOS transistor, wherein the gate of the enhancement MOS transistor is electrically connected through no transistor to the first resistance device and is electrically connected through the first resistance device and through no transistor to the drain of the depletion MOS transistor; connecting a first node of a second resistance device to the first resistance device; and connecting a second node of the second resistance device to the ground. Claims 6-8, 11-12 are allowed based on their dependency on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                                     Supervisory Patent Examiner, Art Unit 2839